Filed 10/6/21 In re Ariana G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re ARIANA G., a Person                                 B310511
Coming Under the Juvenile                                 (Los Angeles County
Court Law.                                                Super. Ct. No. 17CCJP01801)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MANUEL G.,

         Defendant and Appellant.
In re ARIANA G., a Person            B311415
Coming Under the Juvenile            (Los Angeles County
Court Law.                           Super. Ct. No. 17CCJP01801)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

     Plaintiff and Respondent,

     v.

MELISSA H.,

     Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Brett Bianco, Judge. Affirmed.
      William Hook, under appointment by the Court of Appeal,
for Defendant and Appellant Manuel G.
      Carol A. Koenig, under appointment by the Court of
Appeal, for Defendant and Appellant Melissa H.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.

                            ******

      Manuel G. (father) and Melissa H. (mother) have filed
separate, concurrent appeals challenging termination of their
parental rights to their daughter Ariana G. (born September
2017). Because the facts and legal arguments overlap, we




                                 2
address the two appeals together in this single opinion. Both
parents argue that the juvenile court erred in declining to apply
the beneficial relationship exception to termination of parental
rights found in Welfare and Institutions Code section 366.26,
subdivision (c)(1)(B)(i).1 Neither father nor mother has shown
that the juvenile court’s factual determinations lacked
substantial evidence or that the juvenile court abused its
discretion in balancing the factors concerning detriment to the
child. Therefore, we find no error and affirm the juvenile court’s
order terminating parental rights.

       FACTUAL AND PROCEDURAL BACKGROUND
The Family
      The family consists of father, mother and Ariana. The
parents never married. Mother has a son (born July 2003), who
resides with his maternal aunt through a family court legal
guardianship. Mother voluntarily agreed to this arrangement
because she was unable to obtain adequate housing.
      Mother’s prior child welfare history with her older child
included referrals from 2006 through 2017. The four referrals
during this time alleged that mother physically abused,
emotionally abused, or neglected her son. The referrals were
either closed due to mother’s situation becoming stable or deemed
inconclusive.
      Mother and father both have criminal histories. Mother’s
criminal history is extensive, including convictions for driving
while her license was suspended, vandalism, and arrests for


1     All further statutory references are to the Welfare and
Institutions Code.




                                 3
infliction of corporal injury on a spouse/cohabitant and violation
of a protective order. Father’s criminal history includes a 2017
arrest for battery on a spouse/ex-spouse. He also has arrests and
convictions from 2007 to 2011 for driving while his license was
suspended.
Referral and initial investigation in the present matter
       On October 19, 2017, the Los Angeles County Department
of Children and Family Services (DCFS) received a referral
alleging that mother neglected one-month-old Ariana by smoking
marijuana, drinking beer, and using her welfare money to buy
marijuana and beer.
       The investigating social worker obtained a call log from the
referral address and noted that there were four calls made to law
enforcement for domestic violence in December 2016.
       Mother permitted the social worker to enter her home on
October 24, 2017, for a face-to-face interview. Mother lived with
maternal grandfather (MGF) in his studio apartment. Mother
believed that father made the referral, stating that father told
her via text message that he would be calling DCFS. Mother
believed that father did this in retaliation because she left his
home and would not return. Mother described father as
“possessive” and “manipulative.” Mother admitted to prior
domestic violence with father, and stated that she intended to
obtain a permanent restraining order against him by the end of
the week. Mother reported that father called DCFS with false
reports because he was trying to obtain custody of their child and
because she had ended their romantic relationship. Mother had a
temporary restraining order against father, but admitted that
they continued to contact each other in violation of the order.




                                4
       Mother agreed to and signed a safety plan that day. The
safety plan provided that no one transporting or caring for
Ariana would be under the influence of any substances, and the
parents would comply with any existing court orders regarding
domestic violence. The safety plan lasted for 30 days or until
closure of the referral.
       In a telephone conversation with the social worker on
October 24, 2017, father expressed concern that mother was both
exposing the child to marijuana smoke and was a violent
individual. Father stated that there had not been any violence in
the past month because mother was not allowing father to visit
the child. The social worker informed father that DCFS was
investigating the matter and both parents would be asked to test
for drugs. Father agreed but admitted to smoking marijuana,
offering to provide his medical marijuana card.
       At a subsequent in-person interview father denied smoking
marijuana since Ariana was born. When asked about the
parents’ incidence of domestic violence in May 2017, father stated
that mother was to blame because she could not control her
anger. As a result of the incident, father had enrolled in domestic
violence classes and was on probation. Father said he had to call
law enforcement on mother several times, that he had a
restraining order against mother, but admitted that both parties
violated the order. Father claimed they were trying to figure out
their relationship now that they had a child. Father alleged that
mother was not fit to take care of the child and signed the same
safety plan that mother signed.
       On October 27, 2017, mother sought a restraining order to
protect both her and Ariana from father and for father to have no
contact with the child. Two days later father called the social




                                5
worker and expressed concern regarding Ariana’s safety in
mother’s care. Father admitted that he and mother continued to
violate the restraining orders. Father added that he would
rather have Ariana in foster care than with mother.
       Mother called the social worker on November 1, 2017,
claiming father had violated the restraining order and came to
her home that day. Mother did not allow father in the house and
called law enforcement. Mother also informed the social worker
that MGF wanted her to move due to the issues she had with
father. The social worker determined that mother was open to
going to a shelter and provided information for a shelter intake.
Section 300 petition and detention
       On November 14, 2017, DCFS filed a section 300 petition
on behalf of Ariana alleging that she was at risk of serious
physical harm as a result of mother and father’s history of
engaging in violent altercations in the child’s home and by
violating a criminal protective order. It was further alleged that
father had a history of substance abuse, was a current abuser of
marijuana and incapable of providing regular care for the child.
       The juvenile court ordered Ariana detained from father and
released to mother, with father having monitored visitation three
times per week. The court ordered DCFS to provide the parents
with appropriate referrals for weekly random drug testing,
individual counseling, parenting, and a domestic violence
program.
       On December 18, 2017, DCFS filed a section 385 petition
requesting that Ariana be detained from mother, following the
events of December 13, 2017, at which time the parents engaged
in domestic violence at father’s home while mother was under the
influence of alcohol and marijuana. Law enforcement responded,




                                6
and mother was arrested for child endangerment and assault
with a deadly weapon. Father requested an emergency protective
order. Ariana was detained in foster care.
       Mother was incarcerated for spousal abuse with pending
court dates of December 18 and 19, 2017. Father admitted that
he allowed mother and Ariana to live with him so the couple
could work things out. Father was adamant that he and mother
could resolve their problems even though he acknowledged that
mother was violent and drunk at the time of the recent incident.
Father thought it was the fault of DCFS for leaving the child
with mother. If instead the child had been released to him, he
would not have had to deal with mother in order to be with
Ariana.
       The juvenile court made detention findings and ordered
Ariana detained from both parents. Monitored visits for mother
three times weekly for three hours per visit were ordered, and
father’s visits too remained monitored, three times per week for
three hours per visit.
First amended petition, jurisdiction and disposition
       On January 10, 2018, DCFS filed a first amended petition
adding allegations surrounding the December 2017 incidence of
domestic violence. The petition alleged that Ariana was exposed
to violence in which mother punched, slapped, and kicked father
multiple times while the child was attached to mother in a baby
harness. Mother was arrested and was convicted of willful
cruelty to a child on December 27, 2017. She was placed on four
years’ probation.
       In later interviews mother admitted to vandalizing father’s
car and striking him on December 13, 2017. The dependency
investigator observed a videotape of the incident and noted that




                                7
mother hit father continuously to the point where he fell to the
ground.
       Father said mother was physically aggressive towards him
and denied ever assaulting her. Father thought mother needed
domestic violence and anger management counseling. DCFS
observed that though a criminal protective order was in place
since April 2017, both parents violated the order by continuing to
see each other, culminating in the December 2017 incident in the
presence of the child.
       On January 25, 2018, mother signed a waiver of rights.
The juvenile court adjudicated the first amended section 300
petition, sustained the petition as amended by interlineation,
declared Ariana a dependent of the court, and removed her from
parental custody. The court ordered family reunification services
with monitored visitation for the parents three times per week
for three hours each visit. The parents were not to visit together.
Father’s case plan required him to complete a 26-week domestic
violence program, eight random or on-demand consecutive drug
tests and a full drug rehabilitation program if any test was
missed or positive, a parenting program, and individual
counseling to address case issues. Mother was ordered to
complete a 52-week domestic violence program, five random or
on-demand consecutive drug tests, and individual counseling to
address case issues.
First six-month reunification period (January through
August 2018)
       On April 11, 2018, father filed a modification petition
requesting he be granted unmonitored visits and asking that
DCFS terminate weekly drug testing. Since father had
completed his 26-week domestic violence program, parenting




                                 8
classes, and five drug tests, on April 26, 2018, the court granted
father’s modification petition.
       Mother also made progress having completed individual
counseling, submitted to drug testing, enrolled in a 52-week
domestic violence program and a parenting education program,
as well as consistently visiting Ariana. Mother progressed from
monitored to unmonitored day visits with Ariana.
       Ariana had been placed with licensed foster parents M.A.
and her husband. Ariana was thriving in her placement. She
was well cared for and had formed a bond with her foster parents.
Ariana was developing at an age appropriate level, was healthy
and appropriately engaged with adults.
       Despite the parents’ progress, DCFS remained concerned
about returning Ariana to their care. DCFS noted that the
parents continued to have a contentious relationship and to
speak ill of each other. In addition, the parents had not yet had
unmonitored overnight visits with Ariana, due to unresolved
safety issues including mother obtaining appropriate sleeping
accommodations, all adults in both homes being approved, and
both homes being free from safety hazards.
August 2018 six-month review hearing and placement
with father
       On August 8, 2018, over DCFS’s objection, the juvenile
court terminated the suitable placement order and released the
child to father with family maintenance services and
unannounced home visits by DCFS.
       The court also ordered unmonitored visits for mother with
the child, including overnight and enhancement services. The
court set a progress hearing for November 7, 2018, and a section
364 hearing on February 6, 2019.




                                9
August to December 2018, home-of-father placement
      During the last week of August 2018 the parents reported
that father allowed mother to reside in his home for
approximately one week so that mother could spend more time
with Ariana. Father intended to seek amendment of the previous
no-contact order to allow peaceful contact between the parents.
DCFS held a child family team meeting with mother and father
to address the importance of complying with the no-contact order.
Father agreed to adhere to the no-contact order. In a separate
meeting with mother in September 2018, mother also committed
to complying with the court orders and working towards creating
a safe home for Ariana.
      The parents made more progress in their court-ordered
programs. Father completed 36 group sessions of “Project
Fatherhood,” the 26-week domestic violence program and
individual counseling to address case issues, as well as 22
consecutive parenting classes. Mother completed 20 individual
therapy sessions, 39 parenting classes, and 32 out of 52 weeks of
domestic violence for aggressors.
      Father provided the social worker with an updated
restraining order dated October 30, 2018, from the superior court
allowing peaceful contact between the parents.
      On November 16, 2018, DCFS filed a section 388 petition
asking the juvenile court to suspend unmonitored visitation for
mother. The social worker learned that mother had gone to
father’s home and attempted suicide by ingesting psychotropic
medications in the presence of the sleeping child. This was the
second time that mother violated the juvenile court’s no-contact
order. Father called 911, and mother was admitted to the
hospital.




                               10
       Father later admitted that he and mother were living
together from early October 2018 through November 11, 2018,
when their last physical altercation occurred.
       On November 30, 2018, the juvenile court ordered
monitored visitation for mother three times per week.
December 2018 detention and removal from father’s
custody
       On December 12, 2018, DCFS detained Ariana from father
into foster care. The child was returned to the same foster
parents she had resided with previously.
       On December 14, 2018, DCFS filed a section 342 petition on
behalf of then 15-month-old Ariana alleging that she was at risk
due to father’s failure to protect her by allowing mother to reside
in father’s home with unlimited access to the child. The petition
alleged that mother was suffering from mental and emotional
problems, and father failed to protect the child.
       DCFS also filed a section 387 petition alleging the parents
had a history of physical altercations and had failed to comply
with the juvenile court’s order that the parents have no contact
with each other.
       Father did not understand why the child had been detained
from him since he no longer had a relationship with mother,
despite admitting that he and mother lived together from October
2018 through November 11, 2018.
       DCFS opined that mother had not embraced or
implemented any of the tools she learned from the domestic
violence program or individual counseling to prevent her from
getting into physical altercations with father.
       On December 17, 2018, the juvenile court ordered the child
detained in foster care under the supervision of DCFS.




                                11
       DCFS filed a jurisdiction/disposition report in advance of
the January 31, 2019 hearing. Ariana remained in foster care
with the same caregivers. They reported that she was healthy
and appeared to have normal mental and emotional development
for a child her age. Father and mother were participating in
monitored visitation with Ariana in separate locations on
separate days.
       DCFS observed that Ariana had been detained from father
on three different occasions: November 12, 2017, December 14,
2017, and December 12, 2018. The latter two detentions were
due to father allowing mother to reside in his home despite a
restraining order and a no-contact order in both the criminal
court and the juvenile court. On both occasions father stated that
he wanted to work on his relationship with mother and believed
that she had changed.
       DCFS reported that father admitted to having failed to
protect the child by allowing mother to be around her. Father
expressed that he believed mother was “psychotic” and “suicidal”
and therefore unable to take care of Ariana. Father did not want
Ariana influenced by mother’s actions, stating that mother
always “ha[d] to drink something.”
       Mother denied that she ever tried to commit suicide, but
had put all of her pills in her mouth because father tried to take
them away from her. Mother reported that father and Ariana
came to pick her up when she was released from the hospital on
November 15, 2018. When reminded about the no-contact order,
mother stated, “As long as he has my daughter, I’m going to be
around because he says he can’t take care of her on his own.”
       DCFS noted that the parents continued to contact each
other in the presence of the child and were unable to understand




                               12
the toxicity of their relationship or implement the skills of
peaceful contact to avoid violence. DCFS took the position that
the parents needed extra time in their court-ordered programs to
learn the importance of implementing the skills learned from
these programs before the child could be safely returned to their
care.
January 31, 2019 hearing on DCFS’s petitions
       On January 31, 2019, the juvenile court granted DCFS’s
section 388 petition and ordered mother’s visits to remain
monitored. The parents pled no contest to the amended section
387 petition. The juvenile court ordered Ariana removed from
parental custody with family reunification services in place and
monitored visitation three times per week. The parents were not
to visit together. They were each ordered to complete several
court-ordered programs. The court admonished the parents that
they were to have no contact with each other.
May 2, 2019 progress report and hearing
       Ariana had been in the home of M.A. and her husband from
December 14, 2017, through August 8, 2018, when she was
placed with father. When Ariana was detained from father on
December 14, 2018, father asked if the same caregivers could
again care for Ariana. M.A. and her husband were both
employed, so Ariana spent time at daycare. The caregivers were
attentive and ensured that Ariana was safe. DCFS requested
that Ariana be allowed to go on vacation with the caregivers.
       Father had completed nine domestic violence classes and
10 individual counseling sessions. He remained consistent with
his monitored visits and was attentive to Ariana during the
visits. Father informed the social worker that he would not
coparent with mother because she was unfit to parent the child.




                               13
        Mother completed a 52-week domestic violence program,
parenting education, and individual therapy. Mother was
consistently participating in twice-weekly monitored visits with
Ariana. Mother displayed appropriate parenting skills. Ariana
seemed comfortable in mother’s care and moved towards mother
when she needed help.
        At the May 2, 2019 progress hearing, the juvenile court
ordered unmonitored visitation with Ariana for the parents and
gave discretion to DCFS to allow overnight visits.
August 2019 status review
        DCFS filed a report in anticipation of an August 2019
status review hearing. Ariana remained in foster care with the
same caregivers who were providing Ariana with all of her basic
needs, including food, shelter, clothing, nurturing, medical care,
and access to the parents for visitation.
        Mother was living in transitional housing. While at the
homeless shelter mother had enrolled in school to study
phlebotomy and culinary skills. Mother consistently visited
Ariana every Friday.
        Father was renting a room that was equipped with a crib
for Ariana, a bathroom, and access to a kitchen. Father was
working as a driver and could set his own hours.
        DCFS held meetings with the parents in June 2019.
Father continued to be critical of mother, stating “mother is not
fit to be a parent, mother continues to choose drinking before her
daughter, my daughter is not safe in mother’s care, mother
doesn’t have anywhere to live with my daughter, I am a better
parent because I have a place to stay and a job.” Father was
defensive with the social workers regarding Ariana’s care. For
example, when a social worker mentioned that Ariana was




                                14
returned from a visit with a wet diaper, father stated that the
social worker was accusing him of not taking care of his baby.
Father was animated, hitting the table with opened hands.
When asked why he did not stop to get diapers, father deflected
with threats to sue DCFS if he did not get his child back.
Father’s defensive attitude also arose during a discussion of
Ariana’s diet. During father’s monitored visits Ariana was
drinking excessive amounts of juice and eating fruit at the same
time and ended up with diarrhea before the end of the visit.
When the social worker noted the issue, father stated, “You don’t
tell me what to do with my baby” and “She’s only drinking juice.”
       During her meetings, mother appeared passive and
disconnected. She sat at the end of the table, faced away from
the participants, did not engage until asked a question, and sat
with her arms crossed and a flat facial expression. Mother
seemed focused on blaming father and was provoked when
hearing father speak about things mother has done, including
drinking and attempting suicide. Mother did not express the
positive things she was doing.
       DCFS opined that neither parent took responsibility for
their own actions, but instead continued to blame each other.
The parents had developed a pattern of getting along for a few
days, then going back to arguing and fighting. Then father was
quick to share all that happened and argue that mother would
not be a good parent. During the meetings DCFS social workers
attempted to explain this to the parents and try to reach a
resolution. After an hour and a half it was clear that the parents
were not able to devise a safety plan or supply any ideas that
would allow for the child to return to their care. Therefore, DCFS
could not recommend that the child return to the parents’ care.




                               15
Instead, DCFS recommended that the court terminate the
parents’ reunification services and set a section 366.26 hearing.
DCFS’s section 388 petition and September 2019 18-month
review and release to parents
       On August 26, 2019, DCFS filed a section 388 petition
asking the juvenile court to revert the parents’ visitation with
Ariana to monitored, after it learned that the parents were
visiting the child together in violation of the court’s order. The
social worker had observed mother and Ariana walking up to
father’s car. When the social worker addressed the issue with the
parents, mother said father had just called her. Father denied
that he was present for the purpose of visiting mother and
Ariana. He said he just happened to be in the area where mother
was visiting and called her. DCFS expressed concern that the
parents were visiting the child together in violation of the court’s
order. Mother also reported that she and father were engaged to
be married.
       Father informed DCFS that he and mother were attending
couple’s counseling and were planning to be in a relationship
together. Father questioned why DCFS would not allow the
parents to visit the child together. Initially father denied that he
and mother were engaged, but later admitted that they were.
Father also denied that they were living together, but later
admitted that they had moved in together on August 20, 2019,
were getting along, and had no further issues.
       DCFS expressed concern regarding the parents’ pattern of
disobeying court orders and being dishonest with DCFS.
       On September 23, 2019, the juvenile court denied DCFS’s
section 388 petition and held the 18-month review hearing. The
court found that the progress made by the parents had been




                                16
substantial, that returning the child to the parents would not
create a substantial risk to the child, and ordered her released to
the parents with family maintenance services.
Family maintenance September 2019 through June 2020
       In January 2020, the parents were cooperative and Ariana
was adjusting well to living with them. The parents were
participating in conjoint therapy but stopped participating after
moving to San Bernardino. DCFS recommended that the case be
transferred to San Bernardino County.
       DCFS filed a report for the March 23, 2020 section 364
hearing expressing continued concerns regarding the parents’
relationship. On February 10, 2020, father contacted the social
worker because there had been an incident which prompted
father to contact the police. Father had observed mother
jaywalking with Ariana while mother was drunk. Father asked
mother to let him take Ariana, but mother refused. Father knew
she was drunk and stated that mother had been arrested but was
not presently in jail. Father did not then know mother’s
whereabouts. The social worker contacted mother who was
staying at a motel because father would not let her back in the
house. Father confirmed that mother had come back to the house
but stated that he and his family did not allow her in. They
informed her that she could not live there if she was going to be
an alcoholic.
       The social worker made an unannounced visit to the home.
The paternal aunt stated that she had not seen mother drinking
on the day of the incident and did not believe mother was drunk
that day. The paternal aunt opined that mother and father were
not good together. The social worker checked the local police
station where it was determined that there had been no calls for




                                17
service at the parents’ address in the past year. The mother had
been arrested due to an outstanding warrant but nothing related
to the father’s claims.
       On March 5, 2020, father informed the social worker that
the family had temporarily moved to a motel in El Monte while
they looked for affordable housing. Father stated that the reason
they were moving was that the paternal aunt with whom they
were residing no longer wanted mother in the home and raised
their rent.
       On April 16, 2020, the juvenile court continued the section
364 hearing due to the COVID-19 pandemic.
May 2020 removal from father
       On May 29, 2020, the juvenile court granted an order
removing Ariana from father’s custody, but denied removal from
mother’s custody.
       DCFS had received multiple messages from mother and
father, each accusing the other of various things. On May 2,
2020, father reported that mother was acting up in the car and
almost hit him. Father reported that mother was an alcoholic
and “is out of the picture, she doesn’t live here anymore.” Father
reported that mother had called the police because mother
wanted to take Ariana but father would not let the child go. The
police officer who arrived would not allow mother to take the
child because she was drunk and did not have a car seat. Father
accused DCFS of failing to do anything about mother’s drinking
problem. Father subsequently reported that he allowed mother
to spend time with him and Ariana for Mother’s Day because
mother promised not to drink, and he agreed to give her one more
chance.




                               18
       Mother reported that father pushed her when she tried to
say goodbye to Ariana on Mother’s Day and that father was lying
about her consuming alcohol.
June 2020 section 342 petition and removal from parents
       On June 3, 2020, DCFS filed another section 342 petition
on behalf of then two-year-old Ariana, alleging the child was at
risk due to the parents’ history of engaging in violent
altercations. The petition alleged that on May 11, 2020, mother
grabbed Ariana’s arm while father held her, and father pushed
mother. The petition further alleged that mother had a history of
substance abuse and was a current user of alcohol, and father
failed to protect the child from mother’s conduct.
       On June 8, 2020, the juvenile court made detention
findings and ordered Ariana into suitable placement under the
supervision of DCFS, with monitored visitation for the parents.
       On July 29, 2020, DCFS filed a jurisdiction/disposition
report. Ariana had been placed in the same foster home where
she had previously lived from December 2017 through August
2018, then again from December 2018 through September 2019.
DCFS reported that Ariana appeared to have a proper bond with
her foster mother, M.A. The child was too young to provide any
meaningful statement.
       Mother admitted to ongoing violence throughout her
relationship with father and that she and father were engaged
the last time the court released the child to them (September
2019). After mother ended the relationship with father in May
2020, father would not allow mother to see the child.
       Father confirmed that the parents’ relationship was “on
and off.” Father said he tended to resume a relationship with
mother because she did not have a place to live, she promised to




                               19
stop drinking alcohol, and he wanted to raise Ariana in an intact
family. The last time they ended their relationship was May 1,
2020, when mother called law enforcement on him. Father stated
that DCFS was involved because mother could not control
herself, was often under the influence of alcohol, and does not
have a stable living environment. Father wanted Ariana
released to him and mother stripped of her rights. Father
continued to have monitored visits with Ariana, which were going
well.
       On July 29, 2020, the juvenile court sustained the section
342 petition and removed Ariana from her parents. The child
was ordered placed in suitable placement under the supervision
of DCFS with monitored visits for the parents.
       The court noted that despite the child’s young age, the
parents were given two and a half years of family reunification
services even though the law only entitled the parents to six
months of reunification services. The court set a section 366.26
hearing for November 24, 2020.
Permanency planning
       In November 2020, DCFS reported that Ariana continued
to live with the same foster family. She appeared to be
comfortable and thriving in the home. Ariana had a good
attachment to her caregivers, who were providing her with a
loving, stable home. At her three-year-old well-child
appointment, no concerns were noted, and she appeared to be
developing appropriately. She attended daycare three to five
days a week where she was able to follow instructions and
interacted with the other children. There were no concerns
regarding Ariana’s mental and emotional health, with the
exception of her being in an agitated state postvisitation with her




                                20
parents. Ariana’s caregivers were committed to providing her
permanency through adoption.
       The foster parents noted that visits between Ariana and
her parents were difficult on the child. She appeared to be tired
and emotionally drained after the monitored visits. She would be
grumpy, fussy, and have difficulty going to bed. Ariana would
hit, scratch, and bite her four year-old foster sibling. When she
saw a marked police car, she would say, “[M]y daddy called the
police on my mommy, and mommy was in handcuffs.” When she
observed arguments on television, she would say, “[T]hey fight
like my mommy and daddy.” The foster parents believed Ariana
was being negatively affected by the extensive visits with her
parents, and she was not thriving in her educational growth and
development. DCFS recommended that the parents’ monitored
visits be reduced to weekly two-hour visits and that the matter be
continued for six months for a review of the permanent plan
hearing.
       On November 24, 2020, the juvenile court continued the
section 366.26 hearing to complete the adoption readiness. On
January 8, 2021, Ariana’s foster parents were approved for
adoption.
Contested hearing
       The contested section 366.26 permanency planning hearing
was held on February 17 and 18, 2021. Mother and father
appeared with counsel via Webex. Father’s counsel called
father’s therapist, father, and the human services aide to testify.
Therapist
       Father’s therapist had seen father since 2018, weekly
during periods of high stress, every two weeks during periods of
low stress, and every three weeks during periods of extremely low




                                21
stress. Father and the therapist discussed his relationship with
mother, father’s grief and pain over the loss of custody of his
child, and the domestic violence issues. The therapist felt that
father had been successful in using anger management tools to
address the domestic violence issues.
       The therapist had seen father interact with Ariana once
about a year earlier when father brought Ariana to a therapy
session. The child was comfortable with father. When asked
whether it would be detrimental to sever the parental bond
between father and Ariana, the therapist replied, “Of course,
absolutely. It always i[s].” He added that to be raised in the
home of a biological parent is always preferable for a child’s well-
being and mental health. On cross-examination, the therapist
agreed that it was also important for a child to reside in a home
that was physically safe.
       In answer to the court’s question when the parents last
engaged in domestic violence, the therapist responded, “August of
2020.” The court observed that this was after father had been
seeing the therapist for over two years.
Father
       Father testified that he was in therapy to address why his
child was taken from him, his issues with mother, and their
domestic violence. Father learned that his relationship with
mother was toxic and that he needed to set boundaries. Father
was visiting with Ariana every Tuesday and Thursday.
       Father testified that when he visited with Ariana, she ran
to him and hugged him, calling him “daddy.” Ariana would tell
father how much she loved him and that she wanted to go to
home with him. Father stated that his inability to bring Ariana
to his home was hurting her as much as it was hurting him.




                                22
Father testified that he had been visiting regularly, and at the
end of the visits, Ariana holds his leg and does not want to let go.
Father would bring food, toys, and a tablet to the visits to play
learning games. Father had pictures to share of himself and
Ariana.
Human services aide
       The human services aide testified that she monitored most
of father’s visits with Ariana. Father was always prepared for
the visits, on time, and had food and toys for Ariana. Ariana was
usually happy to see father, and they always greeted each other
with hugs. Ariana would say, “Hi daddy” and “I love you daddy.”
The monitored visits were positive. The human services aide
testified that Ariana did not cry at the end of the visits, though
there were times when she would hold on to him and tell him she
did not want to go home. When father would leave the visits,
Ariana would ask for whatever toy or type of food she wanted
father to bring to the next visit. She would say, “‘Daddy, can you
bring me my scooter next time?’ Things like that.”
Argument of counsel
       DCFS argued that Ariana was adoptable, her foster
parents’ home was approved for adoption, and DCFS did not
believe there was any applicable exception to adoption. DCFS
took the position that any benefit Ariana derived from her
ongoing parental relationship with mother and father were
outweighed by the benefit provided to her through adoption and
permanence. Ariana’s counsel joined DCFS in requesting that
the parental rights of both parents be terminated, noting that
any parental benefit would not outweigh her need for
permanence. Ariana’s counsel observed that while father’s visits
with Ariana were positive, “that was more of a play/friendship




                                 23
relationship with the father as she was looking forward to toys
and different play interaction with the father rather than a
parental relationship.” Ariana’s counsel further noted that
Ariana viewed the caretakers’ home as her real home.
       Mother’s counsel requested that the court not terminate
mother’s parental rights. She argued that mother had occupied a
parental role in the child’s life, the two were bonded, and there
had never been a lapse in visitation. Father’s counsel also argued
that parental rights should not be terminated. Father’s counsel
stated that father had proved that he maintained consistent and
regular visits as well as showing that he occupied a parental role
in Ariana’s life. Father’s counsel argued that the therapist’s
testimony showed that “there’s a secured attachment that is
essential to the health and development of Ariana’s personality
structure.” Father requested the permanent plan be legal
guardianship rather than adoption.
The court’s decision
       The juvenile court found that clear and convincing evidence
existed that Ariana was adoptable, and that any benefit accruing
to the child from her relationship with her parents was
outweighed by the physical and emotional benefit she would
receive through the permanency of adoption, and that adoption
was in the best interest of the child. The court found that no
exception to adoption applied, and terminated the parental rights
of both parents.
       Father and mother separately appealed.




                               24
                            DISCUSSION
I.     Applicable law and standard of review
       If a court cannot safely return a dependent child to a
parent’s custody within statutory time limits, the court must set
a permanency planning hearing under section 366.26. (In re
Caden C. (2021) 11 Cal.5th 614, 630 (Caden C.).) “[W]hen the
court orders the section 366.26 hearing, reunification services
have been terminated, and the assumption is that the problems
that led to the court taking jurisdiction have not been resolved.”
The goal is to select and implement a permanent plan for the
child. (Ibid.) “To guide the court in selecting the most suitable
permanent arrangement, the statute lists plans in order of
preference and provides a detailed procedure for choosing among
them.” (Ibid.) When it is determined that a child is adoptable,
the court “shall” terminate parental rights to allow for adoption.
(Ibid.; § 366.26, subd. (c)(1).)
       If the parent shows that termination of parental rights
would be detrimental for at least one specifically enumerated
reason, the court should decline to terminate parental rights and
select another permanent plan. (Caden C., supra, 11 Cal.5th at
pp. 630-631.) One such exception exists where the juvenile court
finds that termination of parental rights would be detrimental to
the child and (1) the parents have maintained regular visitation
and contact with the child; and (2) the child would benefit from
continuing the relationship. (§ 366.26, subd. (c)(1)(B)(i).) Thus,
the parent must prove three elements in order to prevail under
this exception: (1) regular visitation and contact; (2) a
relationship, the continuation of which would benefit the child
such that (3) the termination of parental rights would be
detrimental to the child. (Caden C., supra, at p. 631.) In




                                25
assessing whether termination would be detrimental to the child,
“the trial court must decide whether the harm from severing the
child’s relationship with the parent outweighs the benefit to the
child of placement in a new adoptive home.” (Id. at p. 632.) “By
making this decision, the trial court determines whether
terminating parental rights serves the child’s best interests.”
(Ibid.)
       A substantial evidence standard of review applies to the
first two elements of this exception. (Caden C., supra, 11 Cal.5th
at p. 639.) “The determination that the parent has visited and
maintained contact with the child ‘consistently,’ taking into
account ‘the extent permitted by the court’s orders’ [citation] is
essentially a factual determination. It’s likewise essentially a
factual determination whether the relationship is such that the
child would benefit from continuing it.” (Id. at pp. 639-640.)
Under the substantial evidence standard, we do not reweigh the
evidence. Instead, the juvenile court’s factual determinations
should be upheld if “‘supported by substantial evidence, even
though substantial evidence to the contrary also exists and the
trial court might have reached a different result had it believed
other evidence.’” (Id. at p. 640.)
       The third element—whether termination of parental rights
would be detrimental to the child—is different. (Caden C., supra,
11 Cal.5th at p. 640.) The “ultimate decision—whether
termination of parental rights would be detrimental to the child
due to the child’s relationship with his parent—is discretionary
and properly reviewed for abuse of discretion.” (Ibid.) A court
abuses its discretion “only when ‘“‘the trial court has exceeded
the limits of legal discretion by making an arbitrary, capricious,
or patently absurd determination.’”’” (Id. at p. 641.)




                               26
II.   Father’s appeal
      Father appeals from the order terminating parental rights
on the ground that the juvenile court erred in declining to apply
the beneficial parental relationship exception to termination of
parental rights found in section 366.26, subdivision (c)(1)(B)(i).
We discuss each element father was required to prove below. We
find that the evidence below supports the juvenile court’s
decision, and the court did not abuse its discretion in finding that
termination of father’s parental rights would not be detrimental
to the child.
      A.      Regular visitation and contact
      Father showed regular visitation and contact during the
pendency of this case. However, father’s visits with Ariana
reverted back to monitored visits in July 2020 due to the parents’
inability to stop engaging in violence in the presence of the child.
      Further, regular visitation with the child is only part of the
test. Father was also required to show that the child would
benefit from continuing the relationship and that the termination
of parental rights would be detrimental to Ariana. (Caden C.,
supra, 11 Cal.5th at p. 631.)
      B.      A benefit to the child from continuing the
              relationship
      In determining whether the parent and child have a
beneficial relationship such that parental rights should not be
terminated, the juvenile court “must engage in a balancing test,
juxtaposing the quality of the relationship and the detriment
involved in terminating it against the potential benefit of an
adoptive family.” (In re Cliffton B. (2000) 81 Cal.App.4th 415,
424-425.)




                                27
       “Interaction between natural parent and child will always
confer some incidental benefit to the child.” (In re Autumn H.
(1994) 27 Cal.App.4th 567, 575.) Frequent and loving contact is
not sufficient to establish the benefit from continuing the
relationship contemplated by the statute. (In re Beatrice M.
(1994) 29 Cal.App.4th 1411, 1418.) Instead, the parent must
show that he or she “occupied a parental role” in relation to the
child. (Id. at p. 1419.) The beneficial parental relationship exists
only where the parent’s contact with the child has “‘developed a
significant, positive, emotional attachment from child to parent.’”
(Ibid.)
       Substantial evidence in the record suggests that such a
relationship did not exist between father and Ariana. The
evidence showed that father and Ariana enjoyed fun, playful
visits. Father would bring food, toys, and a tablet to play games
with Ariana. When the visits ended, Ariana would ask father to
bring certain toys or items of food the next time. This evidence
suggested that Ariana looked to father as more of a playmate
than a parental figure. The human services aide testified that
Ariana did not cry at the end of the monitored visits. While the
two had positive and loving interactions, the evidence does not
suggest that Ariana looked to father to fulfill a parental role.
Instead, there was evidence that Ariana looked to her prospective
adoptive parents to fulfill the parental role in her life. Ariana
was appropriately bonded to her prospective adoptive parents,
who provided her with a loving, stable home, and acted as her
primary caregivers.
       Father cites In re Brandon C. (1999) 71 Cal.App.4th 1530
(Brandon C.), as a comparable case. In Brandon C., two boys
were declared dependents of the court because they had been the




                                28
victims of domestic violence. (Id. at p. 1532.) At the time of the
section 366.26 permanency hearing, the mother objected to
termination of her parental rights due to her close bond with the
children. The mother testified that she had visited them every
week for the past three years, except when she was out of state,
and that the boys were happy and affectionate to her when she
visited. Notably, the paternal grandmother agreed that it was
not in the boys’ best interest to terminate their relationship with
the mother and father because they had a good relationship that
should continue. (Brandon C., at p. 1533.) The juvenile court
found that it would be in the children’s best interests to maintain
the relationship between the minors and the mother, and DCFS
appealed. (Ibid.)
      On appeal, the Brandon C. court gave proper deference to
the juvenile court’s view of the evidence, noting “[t]he trial court
obviously credited the testimony from both mother and
grandmother that there was a close bond between mother and the
boys, and that a continuation of contact would be beneficial to the
children. DCFS did not present any evidence to the contrary.”
(Brandon C., supra, 71 Cal.App.4th at p. 1537.) Here, in
contrast, the juvenile court had to weigh conflicting evidence as
to the strength and importance of Ariana’s bond with father.
While father, and his therapist, testified that it would benefit
Ariana to maintain the relationship with father, DCFS presented
evidence of insufficient benefit to Ariana from the relationship.
DCFS presented ample evidence that Ariana’s bond with her
prospective adoptive parents was stronger and more significant
in her life, that she was thriving in their care, and that she
viewed father as more of a playmate than a parent. The juvenile
court was entitled to credit DCFS’s evidence.




                                29
       The evidence supports the juvenile court’s determination
that father did not provide Ariana the type of significant, positive
emotional attachment required for the section 366.26, subdivision
(c)(1)(B)(i) exception to termination of parental rights.
       C.     The juvenile court did not abuse its discretion
              in determining that termination of father’s
              parental rights would not be detrimental to the
              child
       The final decision by the juvenile court involves a “delicate
balancing” of the court’s factual determinations regarding the
specific features of the child’s relationship with the parent and
how a “prospective adoptive placement may offset and even
counterbalance those harms.” (Caden C., supra, 11 Cal.5th at
p. 640.) In this matter, given the evidence that father’s current
relationship with Ariana did not rise to the level of a significant,
parental relationship, the court found that “any benefit accruing
to the child from her relationship with the parents is outweighed
by the physical and emotional benefit the child would receive
through the permanency and stability of adoption, and that
adoption is in the best interest of the child.”
       The juvenile court had given father many chances in this
case to gain permanent custody of Ariana. Father’s failure to
obey the court’s orders that he and mother stay away from each
other and refrain from engaging in domestic violence in the
child’s presence caused Ariana to be detained multiple times.
Ariana had returned several times to the home of her prospective
adoptive parents, with whom she had appropriately bonded.
They provided her with loving care and met all of her needs. In
addition, there was evidence that Ariana’s visits with her parents
were becoming detrimental to her development. She returned




                                30
from recent visits grumpy, had trouble sleeping, and would
assault her foster sibling. The juvenile court was entitled to
credit the evidence that severing the parent-child relationship
between Ariana and father would not be detrimental to Ariana.
Although father’s therapist testified that he believed severing the
parent-child relationship would be detrimental to Ariana, the
court was not required to give weight to this evidence
particularly since the therapist had not seen father and Ariana
together in a year.
       Ariana’s caretakers were prepared to give her a permanent,
loving and stable home through adoption. “‘Adoption is the
Legislature’s first choice because it gives the child the best
chance at [a full] emotional commitment from a responsible
caretaker.’” (In re Celine R. (2003) 31 Cal.4th 45, 53.) The
juvenile court appropriately used its discretion in determining
that providing Ariana this full commitment outweighed the
benefit that she would gain through maintaining her pleasant,
positive relationship with father. The juvenile court did not
exceed the limits of legal discretion by making this reasonable
decision. (Caden C., supra, 11 Cal.5th at p. 641.)
       Father cites several cases in support of his position that his
relationship with Ariana rose to the level required for application
of the section 366.26, subdivision (c)(1)(B)(i) exception to apply.
First, father cites In re S.B. (2008) 164 Cal.App.4th 289 (S.B.)
where the father had been his daughter’s primary caregiver for
the first three and a half years of her life until he was arrested on
drug charges. At the 12-month review hearing, the court
concluded that the father had complied with every aspect of his
case plan, including maintaining sobriety. (Id. at p. 293.) In
addition to maintaining regular, consistent and appropriate visits




                                 31
throughout the proceedings, the juvenile court found that the
father had an “emotionally significant relationship” with his
child. (Id. at p. 298.) The social worker noted that even after she
was removed from his care, the father continued to “‘consistently
put[] his daughter[’]s needs and safety before his own.’” (Ibid.)
The S.B. court concluded, “The record here fully supports the
conclusion [the father] continued the significant parent-child
relationship despite the lack of day-to-day contact with S.B. after
she was removed from his care.” (Id. at p. 299.) The court noted
that the juvenile court “recognized that S.B. would benefit from
continuing her relationship with [her father] and based its
decision to terminate parental rights in part on the grandparents’
willingness to allow [the father] to continue to visit S.B.” (Id. at
p. 300.) The S.B. court did not believe the father should be
deprived of his legal relationship with his child based on an
unenforceable promise of future visitation by the child’s
prospective adoptive parents. (Ibid.)
       The present matter is distinguishable. Ariana did not
consistently spend the first three years of her life with father.
Instead, she was repeatedly removed from his custody and placed
with the foster parents due to the parents’ inability to follow
court orders and refrain from violence in the child’s presence.
Further, the juvenile court’s decision to terminate parental rights
was not based on an unenforceable promise that Ariana continue
to be permitted to visit with father. On the contrary, father’s
visits had recently been reduced due to the negative effects the
visits were having on Ariana. Unlike the S.B. court, the juvenile
court here did not acknowledge an emotionally significant
relationship between father and Ariana. Instead, it implicitly
concluded that the emotionally significant relationship for Ariana




                                32
was the one that existed between Ariana and her prospective
adoptive parents.
       Father attempts to distinguish this matter from In re
Bailey J. (2010) 189 Cal.App.4th 1308 (Bailey J.). In Bailey J.,
the court found that a mother’s relationship with her child did
not rise to the level of that which would support application of
the beneficial relationship exception. The court noted that the
child was detained when he was two days old and spent no part
of his life in his mother’s custody. Thus, “[a]t best, mother’s
supervised interactions with Bailey amounted to little more than
play dates for him with a loving adult.” (Id. at p. 1316.) In
contrast, father argues, he had custody of Ariana twice
throughout these proceedings, providing Ariana day-to-day care
for a total of one year of her life. And when she was not in his
custody, father argues, he continued to develop his parental
relationship with her through frequent visits.
       While father had more time with custody of Ariana than
the mother in Bailey J., the evidence before the juvenile court
supported a finding that the relationship between father and
Ariana did not benefit Ariana such that it outweighed the
benefits of adoption. Like the caregivers in Bailey J., Ariana
looked to her prospective adoptive parents as the ones who
provided for her physical care, nourishment, comfort, affection
and stimulation. (Bailey J., supra, 189 Cal.App.4th at p. 1316.)
In addition, as in Bailey J., there is no basis to find that the
juvenile court abused its discretion in finding that the
relationship between father and Ariana did not provide a
compelling reason to find that termination of parental rights
would be detrimental to Ariana. (Ibid.)




                               33
       Finally, father relies on In re E.T. (2018) 31 Cal.App.5th 68
(E.T.). In E.T., a mother’s twins were removed from her care at
the age of four months due to mother’s mental health issues and
drug addiction. After more than a year of reunification services,
the children were returned to her care. However, over a year
later, mother admitted to her social worker that she had relapsed
and needed help and agreed to a safety plan placing the children
in the home of their godparents. (Id. at p. 71.) Mother relapsed
again during the proceedings despite her efforts to overcome her
addiction. (Id. at p. 74.) By the time of the permanency hearing,
the children had lived with their godparents for 24 months of
their lives and had lived with mother for 22 months of their lives.
The court determined that although the children were “‘very
tied’” to mother, their relationship with mother was not
substantial enough to outweigh the children’s need for stability
with their godparents. (Id. at p. 75.) The E.T. court reversed,
finding that severing the natural parent/child relationship would
deprive the children of a substantial, positive emotional
attachment such that they would be greatly harmed. (Id. at
p. 77.) The court noted, “the twins have a substantial and
positive attachment to Mother such that terminating their
familial relationship would cause them great harm.” (Ibid.) As
in S.B., the E.T. court noted that although the juvenile court
likely considered that the mother would still have contact with
her children in the future due to her close relationship with the
godparents, “‘the court cannot nevertheless terminate parental
rights based upon an unenforceable expectation that the
prospective adoptive parents will voluntarily permit future
contact between the child and a biological parent, even if
substantial evidence supports that expectation.’” (E.T., at p. 78.)




                                 34
Finally, the mother’s self-reporting of her relapses showed that
she recognized when the children were in jeopardy and needed
help. Thus, the mother showed insight into her parental
responsibilities and was attentive to her children’s best interests.
(Ibid.)
       Father points out that like the mother in E.T., Ariana was
tied to father and would get emotional when visits ended.
However, there was conflicting evidence on this point. The
human services aide testified that Ariana did not cry when the
visits ended. In addition, she testified that Ariana requested
things from father like food items and toys for him to bring to
future visits, supporting the conclusion that she viewed him as
more of a playmate. Finally, there was evidence that the visits
were negatively affecting Ariana’s emotional state, as she would
come home agitated and her behavior would deteriorate. Unlike
E.T., there was no suggestion that the prospective adoptive
parents had a close relationship with father that would cause
father to be included in Ariana’s life in the future. These factual
differences between the cases sufficiently distinguish them such
that we are not persuaded that we should follow E.T. in this case.
       Substantial evidence supported the juvenile court’s factual
determination that father’s relationship with Ariana would not
benefit Ariana to the extent required for application of the
exception to termination of parental rights found in section
366.26, subdivision (c)(1)(B)(i). The juvenile court did not abuse
its discretion in finding that termination of father’s parental
rights would not be detrimental to the child.
III. Mother’s appeal
       Like father, mother appeals from the order terminating
parental rights on the ground that the juvenile court erred in




                                35
declining to apply the beneficial parental relationship exception
to termination of her parental rights found in section 366.26,
subdivision (c)(1)(B)(i). We discuss each element mother was
required to prove below. As in father’s appeal, we find that the
evidence below supports the juvenile court’s decision, and the
court did not abuse its discretion in finding that termination of
mother’s parental rights would not be detrimental to the child.
       A.     Regular visitation and contact
       As in father’s appeal, the first element of the beneficial
parental relationship exception is not at issue in mother’s appeal.
DCFS does not dispute that mother maintained consistent
visitation throughout the case to the extent that such visitation
was permitted. However, as was the case with father, mother’s
visits reverted from unmonitored to monitored in July 2020 given
the parents’ inability to stop engaging in domestic violence in the
child’s presence.
       B.     A benefit to the child from continuing the
              relationship
       Mother’s burden of showing a sufficiently beneficial
relationship with Ariana was the same as father’s. She was
required to show more than frequent and loving contact. (In re
Beatrice M., supra, 29 Cal.App.4th at p. 1418.) Instead, she was
required to show that she occupied a parental role in Ariana’s
life. (Id. at p. 1419.) Such a parental relationship exists only
where the parent’s contact with the child has “‘developed a
significant, positive, emotional attachment.’” (Ibid.) Substantial
evidence supports the juvenile court’s decision that this type of
significant relationship did not exist between mother and Ariana
at the time of termination of parental rights.




                                36
       Like father, mother had pleasant, fun visits with Ariana.
Ariana enjoyed the monitored visits, which took place twice
weekly. However, mother presented no evidence that Ariana
looked to her as a parental figure. In contrast, the evidence
showed that Ariana looked to her foster caregivers as her
parental figures. Each time that Ariana was redetained from her
parents’ care, the prospective adoptive parents had recommitted
to caring for her. Mother provided no evidence that the bond
between mother and Ariana was a significant, emotional
attachment that rose to the level of the beneficial parental
relationship exception.
       In addition, like father, mother had multiple opportunities
to reunify with Ariana, only to have her detained again due to the
parents’ violation of court orders requiring them to stay away
from each other and refrain from domestic violence in her
presence. Unlike the parents in S.B., supra, 164 Cal.App.4th at
page 298 and E.T., supra, 31 Cal.App.5th at page 78, mother was
not able to put Ariana’s needs first and stay away from father.
This evidence weighed against a finding of a beneficial
relationship.
       Further, there was evidence that the visits with mother did
not benefit Ariana. She would be upset, tired and emotionally
drained after her visits with her parents, causing her to act out
and have trouble sleeping. Ariana associated her parents with
police activity and arguments that she would see on television.
       Mother bore the burden of proof in this matter. She
presented no evidence of a bonding study, nor did she present any
evidence from a therapist or psychologist suggesting that
Ariana’s bond with her was significant. In contrast, DCFS
presented ample evidence that Ariana’s bond with her




                               37
prospective adoptive parents was far stronger and more
significant in her life than her relationship with mother. Ariana
was thriving in their care. The juvenile court was entitled to
credit DCFS’s evidence.
       Under the circumstances, we find that the evidence
supports the juvenile court’s determination that mother did not
provide the type of significant, positive emotional attachment
required for the section 366.26, subdivision (c)(1)(B)(i) exception
to termination of parental rights.
       C.     The juvenile court did not abuse its discretion
              in determining that termination of mother’s
              parental rights would not be detrimental to the
              child
       The evidence in this matter supported the juvenile court’s
finding that mother’s current relationship with Ariana did not
rise to the level of a significant, parental relationship such that
the section 366.26, subdivision (c)(1)(B)(i) applied. Given that
finding, we cannot find that the juvenile court abused its
discretion in finding that “any benefit accruing to the child from
her relationship with the parents is outweighed by the physical
and emotional benefit the child would receive through the
permanency and stability of adoption, and that adoption is in the
best interest of the child.”
       The evidence supporting the juvenile court’s reasonable
exercise of its discretion on the detriment issue in this matter
overlaps with its findings regarding the beneficial relationship.
As set forth in detail above, Ariana was detained multiple times
from her parents because they violated court orders and
continued to engage in violence in Ariana’s presence even after
participating in court-ordered programs. Ariana was continually




                                38
placed back in the home of the same foster parents, who became
her prospective adoptive parents. While the parents continued to
visit with Ariana, the visits began to cause Ariana distress and
began to interfere with her normal development. The visits were
reduced accordingly. The evidence supports the juvenile court’s
finding that the prospective adoptive parents were the ones
providing Ariana with her daily care, meeting all of her needs,
and providing a stable and loving environment. The juvenile
court did not abuse its discretion in finding that termination of
mother’s parental rights would not be detrimental to the child.
       D.    The juvenile court did not apply the wrong legal
             standard
       Mother contends that the juvenile court applied an
incorrect legal standard when it terminated parental rights.
Mother argues that the juvenile court “erroneously combined two
standards, part of the third component of the beneficial
relationship test, and a best interests standard.”
       We disagree that the juvenile court erred. The juvenile
court specifically found that Ariana was adoptable, that any
benefit to the child accruing from her relationship with the
parents was outweighed by the physical and emotional benefit
she would receive through the permanency and stability of
adoption, and that no exceptions were applicable. As part of its
ruling, the court noted that “adoption is in the best interest of the
child.”
       The juvenile court did not err in mentioning Ariana’s best
interests. As set forth in Caden C., supra, 11 Cal.5th at page
633, “In each case, then, the court acts in the child’s best interest
in a specific way: it decides whether the harm of severing the
relationship outweighs ‘the security and the sense of belonging a




                                 39
new family would confer.’” To balance the various factors is a
“daunting prospect” for trial courts. (Id. at p. 635.) However, as
the Caden C. court noted, the juvenile court must do its best to
act in the child’s best interest throughout this difficult
decisionmaking. The juvenile court did not err in noting that
adoption was in Ariana’s best interest, and its reference to
Ariana’s best interest does not undermine the careful weighing of
evidence that the juvenile court appropriately undertook during
the section 366.26 proceedings.

                         DISPOSITION
      The order is affirmed.


                                     ________________________
                                     CHAVEZ, J.

We concur:


________________________             ________________________
LUI, P. J.                           ASHMANN-GERST, J.




                                40